Dismissed and Memorandum Opinion filed November 26, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00660-CV

                        JUSTIN K. STIEBEL, Appellant
                                        V.
                           JAMES RIGGS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1138249

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 27, 2019. The clerk’s
record was filed September 6, 2019. No brief was filed.

      On October 15, 2019, this court issued an order stating that unless appellant
filed a brief on or before November 6, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2